Order entered December 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00678-CV

BRENDA PETERSON, INDIVIDUALLY AND AS NEXT FRIEND OF B.Q.P., A MINOR
             AND AS ADMINISTRATOR OF THE ESTATE OF
    JAMES Q. PETERSON, DECEASED, AND GARY PETERSON, Appellants

                                              V.

      FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-05243

                                          ORDER
       We GRANT appellants’ December 9, 2015 unopposed motion for an extension of time to

file a reply brief. Appellants shall file a reply brief by JANUARY 22, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE